Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/23/2021, with respect to the previous 112(b) rejections of claims 1, 21-23, 25, 27-29 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 1, 21-23, 25, 27-29 has been withdrawn. 

Applicant's arguments filed 9/23/2021 regarding the previous 103 rejection of claim 1 under modified Hubbard have been fully considered but they are not persuasive.

Applicant argues modified Hubbard does not teach 1) a user interface comprising a virtual indicator, 2) a controller configured to illuminate the virtual indicator indicative of no-water level for the first basket, and 3) the controlled configured to implement no water in the first basket via control of the liquid supply system based on the user input.  
Examiner respectfully disagrees.  Examiner does not consider Applicant’s arguments commensurate in scope with the claim language.  While Examiner considers the virtual indicator is itself positively recited, Applicant is using alternative/optional language regarding points #2 and #3. 
Regarding the virtual indicator, while Examiner agrees Hubbard does not appear to teach this feature, this appears to be taught by Ulius-Sabel (see Ulius-Sabel’s Figures 2-4, mode array 52, multi-variable options array 66.  Refer to various illumination states, such as “No Spin” in Figures 3-4 of the multi-variation options array 66.  [0018], [0030]-[0036], [0040]).  If the illumination states/arrays are argued, Examiner still considers Ulius-Sabel to teach a display (see Ulius-Sabel’s Figure2 , display 24.  [0016]).  
Regarding the functionality of the controller as it would pertain to the virtual indicator, Examiner notes the alternative language (refer to “illuminate selectable options on the water level interface of configurations of water levels indicative of a desired water level of the first and second baskets or 
Regarding the functionality of the controller as it would pertain to the implementing no water in the first basket, Examiner again notes the alternative language (refer to “the controller configured to implement the desired cycle of operation, the desired first and second basket configurations and the desired water level of the first and baskets or implement no water in the first basket”).  Examiner considers only one of these options must be satisfied to meet the claim limitation (e.g. configured to implement the desired cycle of operation, the desired first and second basket configurations and the desired water level of the first and second baskets is already carried out by Hubbard).  

Examiner’s Comment
Examiner considers one of ordinary skill in the art would understand the water level options/settings of claim 28 to have a recognized hierarchy (e.g. high water level > medium water level > low water level > extra low water level).  Regarding claim 29, Examiner finds it would be unreasonable to apply interpretations such as the medium water level being greater than the high water level (e.g. interpret medium water level as Hubbard’s maximum value on variable water level switch 44).  The medium water level would be understood as some form of intermediate water level option/setting.  

Claim Objections
Claim 1 objected to because of the following informalities:  the last clause of claim 1 regarding the controller and configuration thereof appears to be narrative.  Additional spacing/clauses should be applied.  Appropriate correction is required.
Claims 28-30 objected to because of the following informalities:  claim 28 makes reference to each of the various water level options as an “indicator”, but Examiner considers this should be rephrased (e.g. “option”, “setting”, etc.).  While an indicator would serve for illumination/display purposes, Examiner .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 23, 25, 27-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a virtual indicator”, and then further recites an optional functionality of the controller “or illuminate the virtual indicator indicative of no-water level for the first basket”.  Examiner considers it unclear whether this is a structural requirement of the virtual indicator due to the optional/alternative phrasing using “or”.  Examiner interprets that because the configuration/functionality of the controller regarding the virtual indicator is optional, that this would also be optional of the virtual indicator and not required (also see response to arguments above regarding optional limitations).  
Claim 23 recites “when a user attempts to select a selectable option on the water level interface that is unselectable”.  Examiner is not clear to this limitation, as it appears contradictory as to how a selectable option would then be unselectable.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 25, 28, & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3575020) in view of Ulius-Sabel et al. (US 20070241938, “Ulius-Sabel”) and Ikeda et al. (US 4862711, “Ikeda”).  
Hubbard teaches a laundry apparatus comprising the following of claim 1 except where underlined:

For Claim 1:
A laundry treating appliance comprising: 
a first basket having a first open top and defining a first treating chamber for receiving laundry for treatment (see Figure 1, rotatable tub 12); 
a second basket having a second open top and selectively receivable within at least a portion of the first treating chamber, the second basket defining a second treating chamber for receiving laundry for treatment (see Figure 1, removable tub 14); 
a liquid supply system for selectively supplying water to the first basket, the second basket, or both of the first and second baskets (see Figure 1, nozzles 30 & 42, water inlet valves 31 & 32); 
a user interface comprising a basket modifier interface, a water level interface, a virtual indicator and a cycle of operation interface configured to receive input from a user and provide output to the user (see Figures 4b, 4d, & 5, variable water level switch 44, zone selector 53, soak rinse selector switch 56, control panel 66.  See column 3, lines 52-59.  Column 4, lines 37-42.  Column 5, lines 6-9).  Examiner interprets the soak rinse selector switch 56 as the cycle of operation interface, as this affects which phases are performed.  Examiner further notes Hubbard discloses “an operator of the machine selects the “WASH” Cycle” (see column 5, lines 6-9), which suggests selection of a cycle.  If argued, Examiner notes acycle of operation interface would be taught by Ulius-Sabel below (see Ulius-Sabel’s Figures 2-4, mode array 52, multi-variable options array 66); and 
a controller operably coupled with the liquid supply system and the user interface and wherein the controller is configured to receive an input from the cycle of operation interface indicative of a desired cycle of operation and based on the input from the cycle of operation interface, illuminate selectable options on the basket modifier interface of selectable configurations for the first and second baskets indicative of desired first and second basket configurations, and illuminate the selectable options on the water level interface of the configurations of water levels indicative of a desired water level of the first and second baskets or illuminate the virtual indicator indicative of no-water level for the first basket, the controller configured to implement the desired cycle of operation, the desired first and second basket configurations and the desired water level of the 

Hubbard does not appear to teach a virtual indicator or the illumination of the selectable options as recited.  

Ulius-Sabel however, teaches an interface which keeps options/parameters illuminated in a different illumination state while still available for selection based on the selected wash mode (see Ulius-Sabel’s Figures 2-4, mode array 52, multi-variable options array 66.  Refer to various illumination states, such as “No Spin” in Figures 3-4 of the multi-variation options array 66.  [0018], [0030]-[0036], [0040]).  Applying a similar interface to Hubbard to illuminate the selection of the options/parameters on the interface (e.g. zone selector and water level options) based on the selected wash mode would yield a predictable variation thereof and alert the user to what can be selected (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  Regarding the virtual indicator, Examiner considers the various arrays would read on this, but if challenged, Examiner notes that Ulius-Sabel also teaches a display (see Ulius-Sabel’s Figure2 , display 24.  [0016]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly for the interface to illuminate selectable options based on the selected wash mode as taught by Ulius-Sabel because said modification would yield a predictable variation thereof and alert the user to the various options/parameters that can be selected.

If argument is directed to Hubbard teaching a “continuous” variable-fill level switch 44 which is not consistent with the various settings taught by Ulius-Sabel, Examiner notes that it is well-known to allow water level settings to be incremental and refers to Ikeda, who uses a switch to set the water level according to various settings/increments, as well as light-emitting diodes to indicate the selected water 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to a switch to set the water level in increments because said modification would yield a predictable variation of Hubbard in view of Ikeda.  

Modified Hubbard teaches claim 1.
Modified Hubbard also teaches the following:

For Claim 2:
The laundry treating appliance of claim 1, wherein the basket modifier interface includes three selectable configuration types including: treat laundry in the first basket only, treat laundry in the second basket only, and treat laundry in both the first basket and the second basket (see Hubbard’s Figures 4b & 5, zone selector 53.  Column 3, lines 52-59).

For Claim 3:
The laundry treating appliance of claim 2, wherein a basket modifier button is included on the user interface and operation of the basket modifier button cycles through the three selectable configuration types (see Hubbard’s Figures 4b & 5, zone selector 53.  Column 3, lines 52-59). 

For Claim 4:
The laundry treating appliance of claim 3, wherein the user interface further includes an indicator indicating a currently selected one of the three selectable configuration types (see Hubbard’s Figure 5, zone selector 53.  Refer to arrow). 

For Claim 5:
The laundry treating appliance of claim 2, wherein the treat laundry in the first basket only is a default selectable configuration type (see Hubbard’s Figure 5, zone selector 53).  The operation of the next cycle appears to default to what the zone selector 53 was previously set to and can default to the primary zone wash.     

For Claim 7:
The laundry treating appliance of claim 2, wherein the water level interface comprises a water level button configured to allow a user to select at least two different water level options (refer to claim 1 rejection in view of Ikeda.  see Hubbard’s Figure 5, variable water level switch 44.  see Ikeda’s Figure 3, switch 8, display 12). 

For Claim 8:
The laundry treating appliance of claim 1, wherein the user interface further includes an indicator indicating a currently selected water level (refer to claim 1 rejection in view of Ikeda.  see Hubbard’s Figure 5, variable water level switch 44. Refer to markings and arrow.  see Ikeda’s Figure 3, switch 8, display 12). 

For Claim 25:
The laundry treating appliance of claim 1, wherein the controller is configured to display on the user interface one of the desired cycle of operation, the desired first and second basket configurations and the desired water level of the first and second baskets or implement no water in the first basket via control of the liquid supply system based on the user input (refer to claim 1 rejection in view of Ulius-Sabel and Ikeda.  see Ulius-Sabel’s Figures 2-4, mode array 52, multi-variable options array 66.  Refer to various illumination states, such as “No Spin” in Figures 3-4 of the multi-variation options array 66.  [0018], [0030]-[0036], [0040].  see Ikeda’s Figure 3, first operation panel 5, switch 8, display 12.  Column 3, lines 4-39).  Both Ulius-Sabel and Ikeda teach illuminating the selected option, with Ulius-Sabel teaching having varying illumination states (Ulius-Sabel’s Figure 3 shows the actual selected option/setting as a different illumination state compared to other selectable options) .   

For Claim 28: 
The laundry treating appliance of claim 7, wherein the at least two different water level options comprise four water level options including a high water level indicator, a medium water level indicator, a low water level indicator, and an extra low water level indicator (refer to claim 1 rejection in view of Ikeda.  see Ikeda’s Figure 3, switch 8, display 12).

For Claim 30: 
The laundry treating appliance of claim 28, wherein the high water level indicator is a maximum amount of water that can be used in a cycle of operation when the user has selected the basket modifier interface to treat laundry in the first basket only (see Hubbard’s Figures 4b, 4d, & 5, variable water level switch 44).  The expectation would be that the maximum water level setting would be applicable to 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3575020) in view of Ulius-Sabel et al. (US 20070241938, “Ulius-Sabel”) and Ikeda et al. (US 4862711, “Ikeda”) as applied to claim 1 above, and further in view of Chun et al. (KR 20150030806, “Chun”) and Kim et al. (US 20190186064, “Kim”).  Examiner had provided a machine translation of Chun.    
Modified Hubbard teaches claim 1.
Hubbard does not appear to teach the following:

For Claim 27:
The laundry treating appliance of claim 1, further comprising a sensor configured to determine whether the second basket is positioned within the laundry treating appliance and provide the input to the controller indicative of the selectable options on the basket modifier interface of the selectable configurations for the first and second baskets based on a presence or absence of the second basket.

Chun however, teaches a need to determine the presence of an auxiliary washing tub before making a selection between three different modes (see Chun’s Figures 1 & 11, rotary tub 30, auxiliary washing tub 80, steps S100, S200, S300-1, S300-2, S300-3.  Machine translation, pages 6-7).  More particularly, Chun teaches a control unit which determines whether the auxiliary washing tub 80 is present in S100, and there are three modes (S300-1, S300-2, S300-3) with which the washing will proceed.  In the first mode (S300-1), washing water can be supplied to the auxiliary washing tub 80 as well as the rotary tub 30.  In the second mode (S300-2), only the auxiliary tub 80 is supplied.  In the third mode (S300-3), the auxiliary washing tub 80 is not mounted, and rotary tub 30 is supplied with washing water.  Examiner equates Hubbard’s primary zone only with Chun’s third mode S300-3, Hubbard’s secondary zone only mode with Chun’s second mode S300-2, and Hubbard’s duo/both zone with Chun’s first mode S300-1.  One of ordinary skill in the art would understand that Chun’s control unit is selectively executing a mode not involving the auxiliary washing tub because the auxiliary washing tub is not present.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to determine the presence of the auxiliary washing tub 80 because said modification would yield a thereof and assist in determining the mounting of removable tub 14.  

Chun teaches a need to determine/sense the mounting of an auxiliary washing tub before proceeding to a mode in which only the main wash tub is utilized, but does not appear to teach the use of a sensor per se.
Examiner however, considers it well-known in the washing arts to use a sensor to detect the presence of an auxiliary washing tub and refers to Kim, who teaches sensing whether an auxiliary washing tub is installed (see Kim’s Figures 6-9, & 13, auxiliary washing tub 100, switching device 510, magnet 511.  [0095]).  Applying a sensor to assist/accomplish the determining whether an auxiliary washing tub  is present would yield a predictable variation of modified Hubbard (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hubbard and more particularly to use a sensor as taught by Kim to detect the presence of the .  

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claim 29, and more particularly, that the medium water level would be the maximum amount of water that can be used in a cycle of operation when the user has selected both the first and second basket on the basket modifier interface (see Examiner’s Comment).  Examiner considers the best prior art of record to be modified Hubbard (see above).
Hubbard teaches linking the zone selector switch 53 with the water level switch 44 (see Figure 5, water level switch 44, zone selector switch 53.  column 5, lines 25-30), but Hubbard does not appear to teach that this “2 zone” setting is actually the maximum.  Examiner considers that the operator would still be capable of turning the dial to the maximum setting even though it is defaulted to the intermediate “2 zone”.
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claim 29 would be allowed over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hubbard (US 3324688) teaches a laundry apparatus with a zone selector switch which can be linked with a water level switch (see Figure 7, water level switch 60, zone selector switch 76.  Column 7, lines 17-21).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718